Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Claims 1, 2, 4, 6, 7 and 9-22 are currently pending and amendments to the claims filed on 08/25/2021 are acknowledged. 
The Examiner contacted Applicant’s representative Michael J. Herman on 11/16/2021 to discuss a possible allowability of the instant case. During the discussions, both parties agreed to amend claims 1, 4, 16 and 17 for clarification as noted in the below Examiner’s Amendment section. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

WITHDRAWN REJECTION:
Applicant's Response including amendments/arguments filed 08/25/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 112(a) rejection and the103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Attorney Michael J. Herman on 11/16/2021.

Claim 1 
“a.” in line 3 has been deleted and replace with: --- a) ---;   
“b.” in line 5 has been deleted and replace with: --- b) ---;   and
“deodorizing agent” in the last fourth line has been deleted and replaced with --- deodorizing composition ---. 
Claim 4
“deodorizingcomposition” in line 3 has been deleted and replaced with --- deodorizing composition ---. 
Claim 16
“the ingredients a) and b) to one another” in line 2 has been deleted and replaced with --- a) to b) ---. 
Claim 17
“the ingredients a) and b) to one another” in line 2 has been deleted and replaced with --- a) to b) ---. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art including Plummer (GB2533527A, of record) in view of Arata (US2006/0051430A1, of record) does not disclose or suggest, among others, “a combination of EDDS (ethylenediamine disuccinic acid) and at least one benzalkonium chloride of formula (I), their ratio of EDDS to benzalkonium chloride of about 5:1 to about 1:5, with the proviso wherein the composition is free of EDTA and/or its salt,” as recited in each of instant claims 1, 9, and 21. Plummer discloses as a chelating agent EDDS, EDTA, other species or mixture thereof, and but fails to teach a specific combination of EDDA and benzalkonium chloride with EDTA being unused. Further, the instant application demonstrates significant results from the claimed combination compared to the combination of EDTA+ benzalkonium chloride. Specifically, in [0091] of instant publication, instant E1 (0.1% EDDS + 0.18% benzalkonium chloride) showed significantly reduced germ number log level 6.2 as compared to 5.2 of V2 (0.1% EDTA + 0.18% benzalkonium chloride). The instant data is commensurate with scope of the claims.  Accordingly, there is no motivation to select the combination of EDDS + benzalkonium 

 Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4, 6, 7, and 9-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613